DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 4-7, 11, 14-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Watabe et al. (English machine translation of JP H09-16540A).
Regarding Claims 1, 4, and 13:  Watabe et al. teaches a method comprising exposing a bacterial cellulose (bacterially synthesized cellulose) to a water solution comprising 10 wt% glycerin (hygroscopic substance) ([0011]; [0030]; [0041]; 10 wt% is 50 times the concentration of the bacterial cellulose which is present in 0.2%).  Watabe et al. teaches that the cellulose is then dried ([0012]; [0041]).
 Watabe et al. teaches that the cellulose has fibers have a width of 20-50 nm (nanocellulose) ([0003]).  
Regarding Claims 2, 15, and 16:  Watabe et al. teaches the method wherein glycerin is alternatively replaced by glucose (saccharide) ([0022]).
Regarding Claims 5 and 12:  It is noted that the claimed surfactant and/or perservative in the claimed amount are still optional ingredients 5, therefore, the method of Watabe et al. as set forth regarding claim 2 reads on the method of claims 5 and 12.
Regarding Claim 6:  Watabe et al. teaches the cellulose is air dried ([0012]; [0041]).
Regarding Claim 7:  Watabe et al. teaches the cellulose is vacuum dried ([0012]; [0041]).
Regarding Claim 11:  Watabe et al. teaches a dried cellulose that has been treated in a glycerin solution (moisture binder).  Therefore, the dried cellulose of Watabe et al. would comprise the dried moisture binder as well as the dried cellulosic material.  
Regarding Claim 14:  Watabe et al. suggests that the structure of the cellulose is compromised/collapsed in the absence of the disclosed additives present in drying ([0004]).
Regarding Claim 17:  Watabe et al. teaches the method wherein glycerin is alternatively replaced by water-soluble salts ([0007]-[0008]).

Claim(s) 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Watabe et al. (English machine translation of JP H09-16540A).
Regarding Claim 19:  Watabe et al. teaches a method comprising exposing a bacterial cellulose (bacterially synthesized cellulose) to a water solution comprising 10 wt% glycerin (hygroscopic substance) ([0011]; [0030]; [0041]; 10 wt% is 50 times the concentration of the bacterial cellulose which is present in 0.2%).  Watabe et al. teaches that the cellulose has fibers have a width of 20-50 nm (nanocellulose) ([0003]).  Watabe et al. teaches the method wherein 
Regarding Claim 20:  The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely the reconstitution capability.  However, the reference teaches all of the claimed ingredients, in the claimed amounts, process steps, and process conditions. Furthermore, there is nothing in Applicant’s original specification to indicate that the claimed properties are the result of anything other than the method steps as claimed.  Therefore, the claimed physical properties would inherently be achieved by the composition as claimed and disclosed.  If it is the Applicant's position that this would not be the case: (1) evidence would need to be presented to support Applicant's position; and (2) it would be the Office' s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watabe et al. (English machine translation of JP H09-16540A).
Watabe et al. teaches the method of claim 1 as set forth above.
Regarding Claim 3:  Watabe et al. teaches the method wherein a surfactant is added to the solution with the cellulose ([0007]).  

Regarding Claim 10:  Watabe et al. teach that bacterial cellulose is formed by fermentation (cultivation process) ([0017])).  
While the references do not teach the process wherein the moisture binder is added in the cellulose cultivation process, the selection of any order of adding ingredients or performing process steps is prima facie obvious in the absence of unexpected results.

Claims 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watabe et al. (English machine translation of JP H09-16540A) in view of GB 316,580 (GB’580).
Watabe et al. teaches the method of claim 2 as set forth above.
Regarding Claim 8:  Watabe et al. does not specifically disclose dipping the cellulose into the solution.  However, GB ‘580 teaches a method of drying cellulose comprising dipping cellulose into a cane sugar (saccharide; glucose) solution and drying (Pg. 1, Lns. 55-85).  Watabe et al. and GB ‘580 are analogous art because they are concerned with the same field of endeavor, namely drying and restoring of cellulose materials by exposing the cellulose to aqueous solutions of substances such as glucose.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to employ the dipping step of GB ‘580 in the method Watabe et al. 
Regarding Claim 9:  As set forth above, GB ‘580 discloses dipping cellulose into a sugar (saccharide) solution which reads on casting depending on which direction the dipping process occurs (i.e. moving the cellulose into the solution or moving the solution up to the cellulose).

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watabe et al. (English machine translation of JP H09-16540A) in view of GB 224,487 (GB ‘487).
Watabe et al. teaches the method of claim 17 as set forth above.  Watabe et al. further teaches that the glycerin may be alternatively replaced by water soluble salts ([0008]).
Watabe et al. does not recite magnesium chloride.  However, GB ‘487 teaches exposing cellulose to an aqueous solution of magnesium chloride (Pg. 1, Lns. 50-75).  Watabe et al. and GB ‘487 are analogous art because they are concerned with the same field of endeavor, namely the conservation of cellulose materials by exposing the cellulose to aqueous solutions of deliquescent bodies.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to employ the magnesium chloride of GB ‘487 as the salt in the method of Watabe et al. and would have been motivated to do so because it is disclosed by GB ‘487 as a suitable water soluble substance with which to treat cellulose to conserve the properties of the cellulose.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because they do are not directed to the new grounds of rejection as set forth above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PETER F GODENSCHWAGER/            Primary Examiner, Art Unit 1767                                                                                                                                                                                            	February 15, 2021